Case 1:19-cv-13775-NLH-AMD Document 72 Filed 03/17/21 Page 1 of 2 PageID: 1707




 Obermayer Rebmann Maxwell & Hippel LLP
 Matthew A. Green, Esquire (ID No. 03228-2003)
 Joshua B. Kaplan, Esquire (ID No. 21244-2016)
 1120 Route 73, Suite 420
 Mt. Laurel, New Jersey 08054
 Phone: (856) 795-3300
 Attorneys for Kelly Phung and Studio KP LLC

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 MICHAEL SCIORE and OLD CITY                 No. 1:19-cv-13775-NLH-AMD
 PRETZEL COMPANY, LLC,

                Plaintiffs,                  NOTICE OF MOTION UNDER
                                             FEDERAL RULE OF CIVIL
                                             PROCEDURE 11
               vs.

 KELLY PHUNG, STUDIO KP, LLC,
 and JOHN DOES #1-8,

                Defendants.


       TO: THE CLERK OF COURT AND ALL COUNSEL OF RECORD

       Please take notice that on April 19, 2021, or as soon thereafter as counsel

 may be heard, Kelly Phung and Studio KP LLC (“Movants”), by and through their

 attorneys, Obermayer Rebmann Maxwell & Hippel LLP, will move before the

 Honorable Noel L. Hillman, United States District Judge for the District of New

 Jersey, at the Mitchell H. Cohen Building & U.S. Courthouse, 4th & Cooper
Case 1:19-cv-13775-NLH-AMD Document 72 Filed 03/17/21 Page 2 of 2 PageID: 1708




 Streets, Camden, New Jersey 08101, for an award of sanctions under Fed. R. Civ.

 P. 11.

          Please take further notice that, in connection with this motion, Movants will

 rely upon the attached memorandum of law and proposed order.

 Dated: March 17, 2021                    Respectfully submitted,

                                          OBERMAYER REBMANN MAXWELL &
                                          HIPPEL LLP

                                          /s/ Joshua B. Kaplan
                                          Matthew Green (N.J. I.D. No. 03228-2003)
                                          Joshua B. Kaplan (N.J. I.D. No.
                                          21244-2016)
                                          1120 Route 73, Suite 420
                                          Mt. Laurel, New Jersey 08054
                                          856-795-3300
                                          matthew.green@obermayer.com
                                          joshua.kaplan@obermayer.com




                                             2
 OMC\4814-6930-9665.v1-3/17/21
